791 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JAMES L. KITTS, Plaintiff-Appellantv.ARTHUR TATE, JR., SUPT., Defendant-Appellee.
85-3889
United States Court of Appeals, Sixth Circuit.
4/7/86

AFFIRMED
S.D.Ohio
ORDER
BEFORE:  KEITH, NELSON and BOGGS, Circuit Judges.


1
Plaintiff has appealed from the judgment dismissing his civil rights action.  The case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the plaintiff's appellate brief which contains a motion for counsel and the certified record of the district court, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff, an inmate at the Chillicothe Correctional Institute, alleges that he has been discriminatorily denied merit status based upon the nature of the offense upon which he was convicted.  A review of the record indicates that the district court did not err in granting summary judgment for the defendant.


3
It is ORDERED that the motion for appointment of counsel be denied and the judgment of the district court affirmed for the reasons stated in the October 10, 1985, opinion of the district court.  Rule 9(d)(3), Rules of the Sixth Circuit.